WIGGINTON, Judge.
Appellants, employer/carrier, appeal the deputy commissioner’s order awarding to appellee temporary total disability benefits until April 22, 1982, ordering payment of a hospital bill in the amount of $5,132, ordering payment for future medical care and treatment for appellee in the town in which he now lives, and reserving jurisdiction to determine an attorney’s fee. Having carefully reviewed the record and having given employer/carrier’s arguments due consideration, we affirm the deputy commissioner’s order in all respects except for the reservation to determine an attorney’s fee, which we strike since no basis exists under chapter 440, Florida Statutes, for a fee to be awarded by the deputy commissioner in this case. However, appellee’s motion for an attorney’s fee on appeal is granted pursuant to section 440.34(5), Florida Statutes, in the sum of $2,000.
SHIVERS, J., concurs.
MILLS, J., concurs in part and dissents in part with written opinion.